UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7300


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEREMY MOUZON, a/k/a Ferris Earl Scott Green,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:03-cr-00896-PMD-1; 2:07-cv-70041-PMD)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy Mouzon, Appellant Pro Se.  Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeremy    Mouzon       seeks   to    appeal    the      district    court’s

orders      denying    (1)     his    Fed.    R.    Civ.    P.       60(b)    motion     for

reconsideration of the district court’s prior denial of relief

on his 28 U.S.C.A. § 2255 (West Supp. 2009) motion and (2) his

motion to alter or amend.               The orders are not appealable unless

a     circuit    justice        or      judge      issues        a     certificate          of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,     369     (4th     Cir.     2004).            A certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims    by    the    district      court      is     debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

              We have independently reviewed the record and conclude

that Mouzon has not made the requisite showing.                              The district

court lacked jurisdiction to deny Mouzon’s Rule 60(b) motion on

the merits because the claim he raises challenges the validity

of    his   sentence     and    thus     should     have    been       construed       as    a

successive § 2255 motion.             See Gonzalez v. Crosby, 545 U.S. 524,

                                             2
531-32 (2005) (explaining how to differentiate a true Rule 60(b)

motion from an unauthorized second or successive habeas corpus

petition); United States v. Winestock, 340 F.3d 200, 207 (4th

Cir. 2003) (same).     In the absence of pre-filing authorization

from this court, the district court lacked jurisdiction to hear

a successive § 2255 motion.        See 28 U.S.C. § 2244(b)(3).

            Accordingly,   we    deny   a   certificate   of   appealability

and dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                        3